 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT
 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THURL H. LIGHT, II,                                   No. 2:16-cv-2256 MCE DB P
12                               Plaintiff,
13               v.                                         ORDER
14    J. LIZARRAGA, et al.,
15                               Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights case
18   pursuant to 28 U.S.C. § 1983. Defendants have filed a motion requesting to modify the
19   Discovery and Scheduling Order (ECF No. 19). Defendants request an extension of forty-five
20   days because an essential declarant has not yet completed a declaration in support of the motion
21   for summary judgment they are preparing. (ECF No. 23.) Good cause appearing defendants’
22   motion to extend the deadline for filing all pretrial motions, except motions to compel discovery,
23   (ECF No. 23) is granted.
24             IT IS HEREBY ORDERED that the deadline for filing any pretrial motions, except
25   motions to compel discovery, shall be extended to March 18, 2019.
26   Dated: January 18, 2019
27
     DLB:12
28   DLB1/Orders/Prisoner.Civil Rights/ligh2256.eot
                                                            1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
